DETAILED ACTION
Applicant’s 01/26/2022 AFCP 2.0 response to the previous 12/17/2021 Office action has been considered and entered.

Upon consideration of said Applicant’s 01/26/2022 response the Finality of said previous 12/17/2021 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-2, 5-7, 9, 11-15 and 17-19 as amended and or filed in Applicant’s 01/26/2022 response.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 01 April, 2019 (20190401).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 01/26/2022 amendments to the claims and arguments in support thereof with respect to the rejection(s) set forth in section(s) 7-10 of the previous 12/17/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 2, 5-7, 9, 11-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole, especially with regard to, inter alia the combination of the reflective symbol and the data symbol as claimed.
For example the prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to radar image recognition and automatic landing systems.  
WO 9743665 A1 to AMAR teaches inter alia matching radar reflection image data with a reference image in feature map of a landing area to determine and output guidance commands in for example the ABSTRACT and Figure 3 below:
“The system comprises inputs for aircraft position and radar image data, a feature map of a landing area, device for generating a reference image from the feature map based upon the aircraft position data, and device for comparing the reference image with the radar image data and outputting a guidance command.
The system uses the X-band to detect terrain and obstacles ahead of the aircraft and provides ground proximity warnings. It also uses monopulse beam sharpening of the weather radar signals using a new distributed monopulse channel which is more sensitive than the usual Delta channel, so improving resolution of multiple targets in the radar beam.
USE - Responds to the need for clear weather operational capabilities in low visibility conditions by providing navigation, guidance, and terrain or obstacle avoidance information for flight safety. Data collected and presented to the flight crew includes terrain and obstacle data, runway and airport verification, navigation and position data and runway touchdown and threshold information.“ (Emphasis added).

    PNG
    media_image1.png
    423
    493
    media_image1.png
    Greyscale

US 10395544 B1 to Harris; Scott Raymond et al. teaches inter alia a data symbol at a landing site in for example, Figures 1 and 9 and claim 6 reproduced immediately below:

    PNG
    media_image2.png
    568
    938
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    620
    855
    media_image3.png
    Greyscale


This prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.
The closest prior art of US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace), US 20180315271 A1 to Gharabegian; Armen Sevada (Gharabegian),  MPEP 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (2144.04) and US 20110282578 A1 to Miksa; Krzysztof et al. (Miksa) fails to teach or render obvious inter alia, A method of landing and taking off a vertical takeoff and landing (VTOL) vehicle, the method comprising: emitting, from the VTOL vehicle, at least one radar signal towards a landing site; receiving, at the VTOL vehicle, at least one radar return signal reflected from a reflective symbol at the landing site; determining a guidance vector, a distance, and a velocity of the VTOL vehicle with respect to the landing site using the at least one radar return signal of the reflective symbol; guiding the VTOL vehicle to vertically land on or vertically take off from the landing site using the guidance vector, the distance, and the velocity; receiving, at the VTOL vehicle, at least one radar return signal reflected from a data symbol at the landing site; comparing the at least one radar return signal of the data symbol to a symbol database; and from an entry in the symbol database corresponding to the data symbol, obtaining, from the symbol 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicant’s 01/26/2022 arguments for additional rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220217                                                                                                                                               

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665